Citation Nr: 1102822	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for left tibial 
hemangioma.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that during service the Veteran presented 
with left tibial bone pain of three months' duration.  A 
diagnosis of stress fracture was initially provided, but further 
evaluation demonstrated a permeative lytic lesion in the left 
tibial diahysis with some extension into the adjacent soft 
tissues.  Biopsy was performed in October 2007 and the results 
were consistent with hemangioma of the bone.  Following biopsy, 
the Veteran was treated nonoperatively but continued to have 
persistent pain in his left leg.  In January 2008 a medical board 
recommended that the Veteran be found unfit for duty.  In June 
2008 the Veteran was transferred to the temporary duty retired 
list (TDRL).

A July 2008 rating decision granted service connection for left 
tibial hemangioma and assigned a noncompensable evaluation.  The 
Veteran appealed.

A November 2009 VA examination report indicates that the 
Veteran's claims file, which notably contains two large packets 
of service treatment records, was not requested by the RO.  The 
examining physician noted that the prior medical history was 
provided by the Veteran only, and that he was not a knowledgeable 
historian.  The examiner further stated, with respect to X-rays 
taken in conjunction with the examination, that the lack of 
comparison study limited his ability to further evaluate the 
disability.  In this regard, the Board notes that once VA 
provides an examination, it must be adequate or VA must notify 
the Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examination 
was inadequate in light of the examiner's expressed concern that 
he did not have access to the Veteran's medical history and was 
unable to provide a full evaluation of whether the disability had 
worsened.

Additionally, in March 2010 the Board received a letter submitted 
by the Veteran in support of his appeal.  This letter was 
addressed to the Veteran from the Commandant of the Marine Corps 
and informed him that he was to report for a temporary disability 
retired list (TDRL) periodic physical examination (PPE) to 
determine whether there had been any changes in the condition for 
which he was placed on the TDRL.  As this evidence is pertinent 
to the Veteran's claim for increase, the Board finds that the 
report of any examination conducted should be obtained and 
associated with the claims file.

In light of the above discussion, the Board finds that additional 
development of the record is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Contact the service department and 
request the report of any examination carried 
out to determine whether there have been any 
changes in the Veteran's service- connected 
left tibial hemangioma.  

If no records can be located, it should be so 
stated, in writing, for inclusion in the 
claims folder.

2.  Schedule the Veteran for a VA examination 
to determine the severity of the service-
connected left tibial hemangioma.  The claims 
file, including service treatment records, 
must be provided to the examiner.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should elicit a 
complete history, the pertinent details of 
which should be included in the examination 
report.  

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations of left tibial hemangioma.  
The examiner should specifically indicate 
whether there is any associated knee or ankle 
disability and if so, its severity.

The examiner should identify any objective 
evidence of pain and assess the extent of any 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability on 
use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
Stated differently, the examiner should 
indicate the point at which pain or any other 
factor limits motion. 

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report.

3.  The Veteran is hereby notified that it is 
her responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


